DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendment filed April 27, 2022. 
Claims 21-23, 25-37 are pending. 
Claims 21-23, 25-37 have been examined.

 Drawings
The drawings are objected to under 37 CFR 1.83(a) because they are incomplete.  37 CFR 1.83(a) reads as follows: 
The drawing in a nonprovisional application must show every feature of the  invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of agraphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawing.


As an initial matter, the examiner notes the following: 
Fig. 1 includes the following alternative embodiments: 
First Embodiment- an internal authentication command, which is illustrated by steps 114-117 of fig. 1 (corresponds to independent claim 21). 
Second Embodiment- a selecting application command, which is illustrated by steps 103-106 of fig. 1 (corresponds to claim 22 which depends from claim 21). 
Third Embodiment - a command for getting processing options, which is illustrated by steps 107-111 of fig. 1 (corresponds to claim 23 & 37, both depend from claim 21). 
Fourth Embodiment - read record command, which is illustrated by steps 112-113 of fig. 1 (corresponds to claim 23 which depends from claim 21). 
Fifth Embodiment - an application cryptogram command, which is illustrated by steps 118-120 of fig. 1 (corresponds to claims 25-30,32-35 which all depend directly from claim 21). 

The drawings must show every feature of the invention specified in the claims.  
The drawings, however, do not appear to illustrate the following: 
The combination of the First Embodiment (independent claim 21) with the Second Embodiment (dependent claim 22), the Third Embodiment (dependent claim 23), the Fourth Embodiment (dependent claim 23) and the Fifth Embodiment (dependent claim 25). 
 The combination of the Third Embodiment with the Second Embodiment as claimed in claim 23. 

Therefore, the noted above embodiments/features and the method steps of the claimed invention must be shown or the embodiments/feature(s) canceled from the claim(s).  Applicants are requested to point out the corresponding support in the specification for each feature/ step in the to-be-submitted drawing. No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As an initial matter, the examiner notes the following: 
Fig. 1 includes the following alternative embodiments: 
First Embodiment- an internal authentication command, which is illustrated by steps 114-117 of fig. 1 (corresponds to independent claim 21). 
Second Embodiment- a selecting application command, which is illustrated by steps 103-106 of fig. 1 (corresponds to claim 22 which depends from claim 21). 
Third Embodiment - a command for getting processing options, which is illustrated by steps 107-111 of fig. 1 (corresponds to claim 23 & 37, both depend from claim 21). 
Fourth Embodiment - read record command, which is illustrated by steps 112-113 of fig. 1 (corresponds to claim 23 which depends from claim 21). 
Fifth Embodiment - an application cryptogram command, which is illustrated by steps 118-120 of fig. 1 (corresponds to claims 25-30,32-35 which all depend directly from claim 21). 


The specification, however, does not appear to illustrate the following: 
The combination of the First Embodiment (independent claim 21) with the Second Embodiment (dependent claim 22), the Third Embodiment (dependent claim 23), the Fourth Embodiment (dependent claim 23) and the Fifth Embodiment (dependent claim 25). 
 The combination of the Third Embodiment with the Second Embodiment as claimed in claim 23. 

The Examiner, has reviewed the specification and drawings but there appears to be a lack of sufficient support for the embodiments listed above and as claimed.  Fig. 1, shows the embodiments as separate and alternative embodiments (e.g. not a single embodiment as listed above or as claimed). Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 25-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-23, 25-37 all depend from independent claim 21. However, it would be unclear how the subject matters each dependent claim relate to or further limit the subject matter of claim 21. In other words, claim 21 is directed to an embodiment whereas the dependent claims are directed to different but separate embodiments (See ¶ [0105] of the application as published, see also the related 112(a) rejection above). Appropriate correction is required. 



Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but tare moot in view of the new grounds of rejection.  

Examiner interviews
The Examiner welcomes a telephonic interview to discuss the current application in order to advance prosecution. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety. 

The most pertinent prior art made of record include:
Somers- US 20080165951 A1- discloses: techniques for evaluating terminals in a payment system for the presence or absence of the payment system public keys and/or the correct operation of the offline CAM function. In one aspect, an exemplary method of evaluating live payment terminals in a payment system includes steps as follows. The payment terminals employ payment system public keys. In one step, dedicated test payment cards (ICCs) are internally issued by an operator of the payment system. In another step, presentation of at least one of the cards to at least one of the terminals is facilitated. In yet another step, testing the at least one of the terminals for proper management of the payment system public keys is facilitated. The testing can be in a test transaction conducted when the at least one of the cards is presented to the at least one of the terminals. The steps of facilitating presentation and facilitating testing can be conducted substantially without auditing.

LE SAINT- US 20160218875 A1- discloses a method involves determining a storage protection key from a response shared secret by a user device, where the storage protection key is different from a response session key and usable for decrypting encrypted credential data. The storage protection key is encrypted with a key encryption key to generate an encrypted storage protection key by the user device. The encrypted storage protection key is stored by the user device. The encrypted credential data is stored by the user device.

WHEELER- US 20020016913 A1- discloses a method of generating a digital signature within a computer chip includes receiving data representing a message, and generating a digital signature for the message by modifying the message data with additional data, calculating a hash value of the modified message, and encrypting the hash value using a private key of a public-private key pair. The additional data includes data prestored within content searchable memory of the computer chip and a verification status of the computer chip. The verification status is identified out of a plurality of predefined verification statuses as a function of verification data input into the computer chip and data prestored within the computer chip. An identified verification status is used by one entity in determining risk regarding an electronic communication from another entity, especially where the electronic communication comprises a request and a digital signature generated by the computer chip.

Kimberly- US 6247129 B1- discloses a computer-implemented method for processing transactions over a network is provided. The method includes steps of: establishing a connection between a card access device coupled to the network and an integrated circuit card, transferring a cryptogram generation command comprising challenge data from the card access device to the integrated circuit card, in response to the cryptogram generation command, using the integrated circuit card to encrypt the challenge data to form a response, transferring the response from the integrated circuit card to the card access device, forming a payment instruction message at the card access device, the payment instruction message including the response, encrypting at least a portion of the payment instruction message using asymmetric cryptographic techniques.

Kausik- US 6170058 B1- discloses A digital wallet stores an cryptographically camouflaged access-controlled datum, e.g., a private key encrypted under the user's PIN. Entry of the correct PIN will correctly decrypt the stored key. Entry of certain pseudo-valid PINs will also decrypt the stored key, but improperly so, resulting in a candidate key indistinguishable from the correct key. Such pseudo-valid PINs are spread thinly over the space of PINs, so that the user is unlikely to realize a pseudo-valid PIN via a typographical error in entering the correct PIN. In existing wallet technologies, which lack pseudo-valid PINs, only the correct PIN produces a decrypted key; thus, hackers can find the correct PIN by entering all possible PINs until a key is produced. The present invention's plurality of candidate keys prevent a hacker from knowing when he has found the correct key. In addition, hacker detection may be moved off-line into devices accepting messages signed with candidate keys, and/or the lockout threshold may be increased. Thus, the wallet can be forgiving of typographic or transposition errors, yet a hacker trying large numbers of PINs will eventually guess a pseudo-valid (but still incorrect) PIN and recover a candidate private key whose fraudulent use will be detected. The wallet may be used with associated key generation, certification, and verification technologies. Such technologies may include pseudo-public keys embedded in pseudo-public certificates, i.e., public keys that are not generally known and which are contained in certificates that are verifiable only by entities so authorized by the certifying authority.
Cai (A Novel Mutual Authentication Scheme For Smart Card Without Information Leakage), published 2014, discloses: In traditional symmetric authentication schemes for smart card, the smart card sends its card number in plaintext to verify the genuineness of the authentication server (AS), resulting in the leakage of some sensitive information and being attacked. Therefore, in this paper, to prevent the leakage of card number we propose a novel symmetric authentication scheme in which the card number is powered by a random value before transferred to the AS. Besides, the card-specific key is coded in the header of the root file to lock the whole information of the smart card. The authentication server, after being successfully verified by the smart card, can access this information and verify the identity of smart card. Our security analysis indicates that the proposed scheme can enhance the security of smart card in authentication procedures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAMON OBEID/Primary Examiner, Art Unit 3685